Name: 2007/645/EC: Council Decision of 1 October 2007 appointing one Maltese member and two Maltese alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2007-10-06

 6.10.2007 EN Official Journal of the European Union L 261/26 COUNCIL DECISION of 1 October 2007 appointing one Maltese member and two Maltese alternate members to the Committee of the Regions (2007/645/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Maltese Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) One members seat on the Committee of the Regions has become vacant following the resignation of Ms Doris BORG. Two alternate members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr Joe BORG and Mr Paul BUTTIGIEG, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed member and alternate members of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member:  Mr Frederick CUTAJAR, Mayor, Santa Lucia Local Council; (b) as alternate members:  Ms Doris BORG, Deputy Mayor, Birkirkara Local Council,  Ms Maria NATOLI, Councillor, Nadur Local Council. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 1 October 2007. For the Council The President M. LINO (1) OJ L 56, 25.2.2006, p. 75.